Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The instant claims teach a method for reducing power consumption in a closed plant production system for enhancing growth and useful substances of leafy vegetables using an environmental stress comprising a combined stress of low temperature and UVA light, wherein the low temperature is equal or greater than 100 C but less than 200 C and wherein the leafy vegetables are subjected to the combined stress for 3 days.
The prior arts Lee et al. (Kor.J.Hort. Sci. Technol. 32 [suppl] October2014) Lee et al. (Kor. J. Hort. Sci. Technol. 31
[suppl] October 2013) and Jin-Hui Lee et al. (Hortic. Environ. Biotechnol. 56(5) 588-596 2015) teach method to enhance growth and useful substances of leafing vegetable by exposing leafy vegetable to UV-A light and to a temperature of 40 C for 3 days. 
 However, none of the prior arts teach exposing the leafy vegetable to a temperature equal or greater than 100 C but less than 200 C and wherein the leafy vegetables are subjected to the combined stress for 3 days.
Claims 1, 3,4,9,11-14,16,18 and 20 are free of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue
fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly
labeled “Comments on Statement of Reasons for Allowance.”








Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner